Exhibit 10.1

DESTINATION XL GROUP, INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Section 1. Establishment and Purpose

Destination XL Group, Inc., f/k/a Casual Male Retail Group, Inc. (the “Company”)
hereby amends and restates the Casual Male Retail Group, Inc. Amended and
Restated Non-Employee Director Compensation Plan (the “Plan”), for the purpose
of supporting the Company’s ongoing efforts to attract and retain exceptional
directors to provide strategic guidance to the Company. The Plan also provides a
convenient method by which non-employee directors of the Company may acquire
shares of Common Stock of the Company (“Shares”) at fair market value by
voluntarily electing to receive Shares in lieu of fees otherwise payable to them
in cash for service as a director or member of a committee of the Board of
Directors of the Company (the “Board”). Any such Shares acquired by a
non-employee director pursuant to this Plan shall come out of the pool of Shares
reserved for issuance under Section 4 of this Plan, subject to adjustment as the
Board may from time to time determine, and not from the Incentive Compensation
Plan. The Plan shall be effective as of February 2, 2014. Elections for fiscal
2014 must be submitted to the Company in accordance with Section 3(iii) no later
than December 1, 2013.

Section 2. Definitions

When used herein, the following capitalized terms shall have the meanings
assigned to them, unless the context clearly indicates otherwise. Capitalized
terms used herein and not defined shall have the meanings assigned to them in
the Incentive Compensation Plan.

 

(a) “Black-Scholes Valuation” means, with respect to an Option, the value of
such Option as of the Grant Date calculated utilizing the same formula and
assumptions as the Company utilized for the purpose of valuing outstanding
options in its most recently (meaning at the time of the valuation) prepared
audited annual financial statement.

 

(b) “Cash” means U.S. dollars.

 

(c) “Commission” means the United States Securities and Exchange Commission or
any successor agency.

 

(d) “Common Stock” means the common stock of the Company, par value $.01 per
share.

 

1



--------------------------------------------------------------------------------

(e) “Compensation” means an award under the Plan that is payable in the form of
Cash, Deferred Stock, Options and/or Shares pursuant to the terms and conditions
set forth in this Plan.

 

(f) “Compensation Payment Choice” means the form of payment of Compensation that
a Participant selects in accordance with the terms hereof.

 

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(h) “Grant Date” means the following: (i) each quarterly retainer and
chairperson fee payable pursuant to Sections 3(i)(a)-(d) hereof shall be paid
on, and the Grant Dates shall be, the first business day of each quarter in each
fiscal year, (ii) each meeting fee payable pursuant to Sections 3(i)(e) and
(f) hereof shall be paid on, and the Grant Date shall be, the last business day
of each month in which the applicable meeting occurs, and (iii) the Option
grant issued pursuant to Section 3(i)(g) with respect to a Director’s initial
election to the Board shall be issued on, and the Grant Date shall be, the last
business day of the month in which such initial election occurs.

 

(i) “Incentive Compensation Plan” means the Company’s 2006 Incentive
Compensation Plan, as amended from time to time.

 

(j) “Irrevocable Election Agreement” means the written agreement, substantially
in the form of Exhibit A, between the Company and a Participant, which, together
with the Plan, governs the Participant’s rights to payment of Compensation under
the Plan.

 

(k) “NASDAQ” means The NASDAQ Stock Market, Inc.

 

(l) “Non-Employee Director” means a Director who satisfies the requirements set
forth in Rule 16b-3(b)(3)(i) under the Exchange Act.

 

(m) “Participant” means a Non-Employee Director of the Company.

 

(n) “Plan” means this Destination XL Group, Inc. Amended and Restated
Non-Employee Director Compensation Plan, as amended from time to time.

 

(o) “Separation from Service” means the earliest date on which a Participant has
incurred a separation from service, within the meaning of Section 409A(a)(2) of
the Code, with the Service Recipient.

 

2



--------------------------------------------------------------------------------

(p) “Service Recipient” means the Company and all persons with whom the Company
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under
company control).

 

(q) “Treasury Regulations” means the regulations promulgated by the United
States Treasury Department with respect to the Code, as amended from time to
time.

Section 3. Compensation; Irrevocable Election; Valuation.

 

(i) The Compensation paid to the Participants shall be as follows:

 

  (a) a retainer equal to $25,562.50 per fiscal quarter (paid only to those
Participants serving as a Director as of the Grant Date in the fiscal quarter
for which the fee is payable;

 

  (b) to the chairperson of the Company’s audit committee, a fee equal to $2,500
per fiscal quarter (paid only to the Participant serving in such position as of
the Grant Date in the fiscal quarter for which the fee is payable);

 

  (c) to the chairperson of the Company’s compensation committee, a fee equal to
$1,250 per fiscal quarter (paid only to the Participant serving in such position
as of the Grant Date in the fiscal quarter for which the fee is payable);

 

  (d) to the chairperson of the Company’s nominating and corporate governance
committee, a fee equal to $1,250 per fiscal quarter (paid only to the
Participant serving in such position as of the Grant Date in the fiscal quarter
for which the fee is payable);

 

  (e) $1,500 per meeting for his/her attendance at in-person meetings of the
Board and committees;

 

  (f) $750 per meeting for his/her attendance at telephonic meetings of the
Board and committees; and

 

  (g) Options to purchase 15,000 shares of the Company’s common stock upon
initial election to the Board.

 

(ii)

Subject to the terms hereof, Compensation shall be paid on the applicable Grant
Date unless the Participant elects to receive Deferred Stock. The Participants
will have the right to elect payments of the values set forth above in any
combination of Cash, Shares, Deferred Stock or Options; provided that
(i) Compensation paid in the form of Options and/or Deferred Stock shall be made
pursuant to the Incentive Compensation Plan, and can only be made in such form
if there is a sufficient number of shares of Common Stock available under the
Incentive Compensation Plan; and (ii) Compensation paid in the form of Shares
shall be made pursuant to this Plan,

 

3



--------------------------------------------------------------------------------

  and can only be made in such form if there is a sufficient number of shares of
Common Stock available under this Plan. In the event that the Company does not
have a sufficient number of shares of Common Stock remaining under the Incentive
Compensation Plan to satisfy elections to receive Options and/or Deferred Stock,
the payments will be made in Cash to the extent of such insufficiency
(Participants making similar elections will be allocated the remaining equity
ratably in proportion to the respective equity amounts which would otherwise be
payable to them absent such insufficiency). In the event that the Company does
not have a sufficient number of shares of Common Stock remaining under this Plan
to satisfy elections to receive Shares, the payments will be made in Cash to the
extent of such insufficiency (Participants making similar elections will be
allocated the remaining equity ratably in proportion to the respective equity
amounts which would otherwise be payable to them absent such insufficiency). In
the event a Participant elects to receive Deferred Stock, then on the Grant
Date, the Participant shall receive a Deferred Stock Award and, when the
deferment period expires, payment shall be made in shares of Common Stock.

 

(iii) The elections by the Participants must be made in writing substantially in
the form of Exhibit A attached hereto and submitted to the General Counsel of
the Company (or such other person as the Committee shall designate) no later
than December 1st of the year preceding the fiscal year for which the election
is to be effective. All elections (including elections to receive Deferred
Stock), once submitted, are irrevocable for that fiscal year. In the event a
timely election is not made or a person does not become a Participant until
after the deadline for the election to be made or who becomes a Participant
during a fiscal year, the payments will be made in cash for that fiscal year.

 

(iv) Valuation of Shares. For the purposes of determining the number of Shares
to be issued to a Participant on a Grant Date, each Share shall be assigned a
value equal to the consolidated closing bid price of a share of Common Stock as
reported by NASDAQ on the effective Grant Date. Any Shares granted pursuant to
this Plan shall be fully vested on the Grant Date. Payouts of Shares under the
Plan will be in the form of whole Shares only; the de minimis balance of any
foregone fees not payable in whole Shares will not be paid.

 

(v)

Valuation of Options and/or Deferred Stock. For the purposes of determining the
relative values of Deferred Stock and Options, each share of Deferred Stock
shall be assigned a value equal to the closing price of a share of the Common
Stock as reported by NASDAQ on the effective Grant Date and each Option to
acquire a share of Common Stock shall be assigned a value equal to the
Black-Scholes value of an option to acquire a share of Common Stock on the
effective Grant Date with an exercise price equal to the closing sale price of a
share of Common Stock as reported on a consolidated basis by

 

4



--------------------------------------------------------------------------------

  NASDAQ on such Grant Date. Any Options issued pursuant to the foregoing shall
vest in increments of one-third on the effective Grant Date, one-third on the
first anniversary of the effective Grant Date and one-third on the second
anniversary of the effective Grant Date. Unless the Board otherwise determines
in its sole discretion, any unexercised portion of vested Options shall be
exercisable for 10 years after the Grant Date, except in the event of Separation
from Service, where vested Options shall automatically terminate:
(i) immediately if for cause; (ii) three months if for a reason other than for
cause/disability/death; (iii) twelve months if by reason of a Disability; and
(iv) (a) twelve months if by reason of death or, if later, (b) three months
after the date which the Participant dies if death occurs during the one year
period due to Disability. Any Deferred Stock granted pursuant to this Plan shall
be fully vested on the Grant Date.

 

(v) Except in the event of a Change in Control, all unvested Options to which a
Participant would otherwise be entitled shall be forfeited immediately upon the
Participant’s Separation from Service except as may otherwise be determined by
the Board in writing in its sole discretion.

 

(vi) If a Participant elects to receive Deferred Stock, the deferral period
shall be 3-5 years after the Grant Date as irrevocably elected by the
Participant pursuant to Section 3 (iii) above. Payment of the Deferred Stock
Award shall occur on the earlier of (a) the Participant’s Separation from
Service or (b) the deferral election date specified by the Participant.
Notwithstanding the foregoing, if a Participant is a “specified employee”, as
that term is defined in Section 409A(a)(2)(B)(i) of the Code, then no payment or
benefit that is payable on account of the Participant’s Separation from Service
shall be made before the date that is six months after the Participant’s
separation from service (or, if earlier, the date of the Participant’s death) if
and to the extent that such payment or benefit constitutes deferred compensation
(or may be nonqualified deferred compensation) under Section 409A and such
deferral is required to comply with the requirements of Section 409A.

Section 4. Number of Shares Under the Plan.

Subject to adjustment as the Board may from time to time determine, the total
number of Shares reserved and available under the Plan with respect to elections
to receive Shares in lieu of fees shall initially be 500,000, as adjusted for
any stock dividends, combinations, splits, recapitalizations and the like with
respect to the Common Stock.

Section 5. Change in Control.

If and to the extent that it would not violate the requirements of Section 409A
of the Code, in the event of a Change in Control prior to, or concurrently with,
a Participant’s Separation from Service, the full value of the Participant’s
unpaid or unvested Compensation shall immediately vest and; in the case of any
Deferred Stock Award, shall be paid as soon as administratively practicable
after, and in all events within 30 days after, the Change of Control.

 

5



--------------------------------------------------------------------------------

Section 6. No Acceleration of Benefits

In no event shall the acceleration of the time or schedule of any payment under
the Plan be permitted, except to the extent permitted under Section 409A of the
Code and the Treasury Regulations and other applicable guidance issued
thereunder.

Section 7. Amendment and Termination

This Plan may be amended or terminated in any respect at any time by the Board;
provided, however, that no amendment or termination of the Plan shall be
effective to reduce any benefits that accrue and are vested before the adoption
of such amendment or termination. If and to the extent permitted without
violating the requirements of Section 409A of the Code, the Committee may
require that the Compensation of all Participants be paid in cash as soon as
practicable after such termination, notwithstanding any elections by
Participants with regard to the timing or form in which their benefits are to be
paid. If and to the extent that the Committee does not accelerate the timing of
payments on account of the termination of the Plan pursuant to the preceding
sentence, payment of any remaining benefits under the Plan shall be made at the
same times and in the same manner as such payments would have been made based
upon the most recent elections made by Participants, and the terms of the Plan,
as in effect at the time the Plan is terminated.

Section 8. Unfunded Obligation

The obligations of the Company to pay any Compensation under the Plan shall be
unfunded and unsecured, and any payments under the Plan shall be made from the
general assets of the Company. Participants’ rights under the Plan are not
assignable or transferable except to the extent that such assignment or transfer
is permitted under the terms of the Incentive Compensation Plan (regardless of
the fact that not all forms of payment hereunder are being made under the
Incentive Compensation Plan).

Section 9. Withholding

The Participants and personal representatives shall bear any and all federal,
state, local or other taxes imposed on benefits under the Plan. The Company may
deduct from any payments under the Plan the amount of any taxes required to be
withheld from such payments by any federal, state or local government, and may
deduct from any Compensation or other amounts payable to the Participant the
amount of any taxes required to be withheld with respect to any other amounts
under the Plan by any federal, state or local government.

 

6



--------------------------------------------------------------------------------

Section 10. Applicable Law

This Plan shall be construed and enforced in accordance with the laws of the
State of Delaware, except to the extent superseded by federal law.

Section 11. Administration and Interpretation

The Plan will be administered by the Committee. The Committee shall not make any
substantive changes to the Compensation set forth in this Plan without the
approval of the Board. The Committee will have broad authority to adopt rules
and regulations relating to the Plan and make decisions and interpretations
regarding the provisions of the Plan. Benefits due and owing to a Participant
under the Plan shall be paid when due without any requirement that a claim for
benefits be filed. However, any Participant who has not received the benefits to
which Participant believes himself or herself entitled may file a written claim
with the Committee, which shall act on the claim within thirty days. Any
decisions or interpretations by the Committee relating to benefits under the
Plan shall be binding and conclusive on all affected parties.

Section 12. Code Section 409A

It is intended that the Compensation granted pursuant to this Plan other than
any Deferred Stock Awards, be exempt from Section 409A of the Code (“Section
409A”) because it is believed (i) the Compensation payable in cash should
qualify for the short-term deferral exception contained in Treasury Regulation
§1.409A-1(b)(4), and (ii) any Options granted pursuant to the Plan will have an
exercise price that may never be less than the Fair Market Value of a Share on
the Grant Date and the other requirements for the exemption of such options
under Treasury Regulation §1.409A-1(b)(5)(i)(A) should be met. It also is
intended that any compensation payable in the form of a Deferred Stock Award
comply with the requirements of Section 409A. The provisions of the Plan shall
be interpreted in a manner consistent with the foregoing intentions.

The Committee, in its sole discretion, and without the consent of any
Participant or Beneficiary, may amend the provisions of this Plan to the extent
that the Committee determines that such amendment is necessary or appropriate in
order for the Compensation paid pursuant to the Plan to be exempt from the
requirements of Section 409A, or if and to that the Committee determines that
the Compensation is not so exempt, to amend the Plan (and any agreements
relating to any Compensation) in such manner as the Committee determines shall
deem necessary or appropriate to comply with the requirements of Section 409A.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company does not make any representation to
any Participant or Beneficiary that the Compensation paid pursuant to this Plan
is exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless any
Participant or Beneficiary for any tax, additional tax, interest or penalties
that the Participant or Beneficiary may incur in the event that any provision of
the Plan or any Compensation agreement, or any amendment or any modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A.

THIS SPACE IS LEFT BLANK INTENTIONALLY

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DESTINATION XL GROUP, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

IRREVOCABLE ELECTION AGREEMENT

 

TO: General Counsel:

I,                             , hereby elect to receive my Destination XL
Group, Inc. Non-Employee Director Compensation (as defined in the Destination XL
Group, Inc. Amended and Restated Non-Employee Director Compensation Plan (the
“Plan”)) as follows:

 

     PAYMENT CHOICES        

COMPENSATION

   Cash     DXLG Stock     DXLG
Stock
Options     DXLG
Deferred
Stock     TOTAL     If Deferred Stock was
elected, specify Deferral
Period  

Retainer

              %               %               %               %      100 %     
3 yrs.         4 yrs.         5 yrs.   

In-Person Meetings

              %               %               %               %      100 %     
3 yrs.         4 yrs.         5 yrs.   

Telephonic Meetings

              %               %               %               %      100 %     
3 yrs.         4 yrs.         5 yrs.   

Committee Chair Fee

              %               %               %               %      100 %     
3 yrs.         4 yrs.         5 yrs.   

[NOTE: You have the opportunity to decide the Compensation Payment Choice(s):
cash, DXLG Stock, DXLG stock options or DXLG Deferred Stock for each type of
fee. Your selected option(s) for any given year must equal 100%. If you select
Deferred Stock, then distribution of your DXLG shares shall be made on the
earlier of the number of years that have elapsed commencing on the Grant Date,
and the date of your Separation from Service (or if you become an employee of
the Company and are a “specified employee”, as defined in the Plan, the 6-month
anniversary of the Grant Date). If you do not specify a number of years,
distribution will be made upon your Separation from Service.]

I understand and acknowledge that (i) with respect to elections to receive DXLG
stock options and/or DXLG Deferred Stock, if there is an insufficient number of
DXLG shares available under the Company’s 2006 Incentive Compensation Plan, I
will be paid in cash and (ii) with respect to elections to receive DXLG Stock,
if there is an insufficient number of DXLG shares available under the Plan, I
will be paid in cash.

I understand and acknowledge that this election is irrevocable. I understand and
acknowledge that I must be a director of the Company on the dates each portion
of the Compensation is paid in order to qualify for such payment.

I understand and acknowledge that if there is any conflict between this form or
any part of it and the Plan, the provisions of the Plan shall govern.

I have hereunto set my hand and seal this             day of                 ,
20    .

 

 

(Signature)

  

 

(Printed name)

 

9